Citation Nr: 1544703	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder, not otherwise specified (NOS), and mood disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active duty (AD) from October 1961 to August 1962.  Prior to AD, the Veteran served in the Minnesota Army National Guard from January 1956 to January 1959 with periods of active duty for training (ACDUTRA) in June 1956, June 1957 and June 1958.

This matter was last before the Board of Veterans' Appeals (Board) in May 2015 on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran appealed a January 2014 denial of his claim to the Court of Appeals for Veterans Claims (Court).  In September 2014, pursuant to a Joint Motion for Remand, the Board's decision was vacated and the Veteran's appeal remanded to the Board.  As to the Veteran's claim for service connection for PTSD, the Veteran abandoned this claim on appeal.  Consequently, the only remaining issue on appeal is for an acquired psychiatric disorder other than PTSD.  The Board again remanded the claim for further development in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Clarification of the June 2015 VA examiner's opinion is required. The specific question not answered by the June 2015 VA examiner is WHETHER, AT ANY TIME SINCE THE FILING OF THE CLAIM IN JANUARY 2009, THE VETERAN HAD ANY PSYCHIATRIC DISORDER OTHER THAN PTSD, INCLUDING A DEPRESSIVE DISORDER, NOS, AND A MOOD DISORDER. 

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who performed the June 2015 VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  

If the examiner or the RO finds it appropriate, the Veteran may be reexamined or undergo any clinical testing to respond to the inquiries below. 

The examiner is advised that one of the critical questions for resolution is WHETHER THE VETERAN HAD AN ACQUIRED PSYCHIATRIC DISORDER, INCLUDING A DEPRESSIVE DISORDER, NOS, AND A MOOD DISORDER, AT ANY TIME SINCE AND FROM THE FILING OF HIS CLAIM IN JANUARY 2009. The following considerations must govern the examination: 

a. The examiner will be advised:

The law mandates that in order for service connection to be granted, all a Veteran need have is a diagnosed disorder, AT SOME TIME DURING THE PENDENCY OF THE CLAIM.  Thus, if the Veteran had a depressive disorder at some point beginning January 2009, although the depressive disorder has diminished in severity or the diagnosis is no longer accurate at the time of your examination, service connection may still be granted provided that the depressive disorder was caused or aggravated (permanently worsened) by military service. 

As to the question of a depressive disorder, the law provides that a Veteran need not show the occurrence of a "stressor," such as is necessary in a claim of service connection for PTSD. All that is needed for such a claim of service connection for a depressive disorder is that (1) the Veteran has a current diagnosis or had a diagnosis at some point during the pendency of the claim, and (2) the disorder has been linked to military service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence. The examiner's attention is called to: 

* October 1961 Reports of Medical Examination and History, indicating a history of "nervous trouble" and a notation of therapy for a "nervous breakdown" upon entry to service.

* June 1962 Reports of Medical Examination and History, indicating "nervous trouble" on separation from service.

* April 2007 VA Medical Records (VAMRs), diagnosing "probable depression" and adjustment disorder.

* November 2007 VAMRs, diagnosing depression, NOS, related to unresolved grief/loss issues and an opinion that the current depression was unlikely related to service. 

* February and May 2009 VAMRs, indicating current diagnoses of depression, NOS, and mood disorder.

* August 2011 stressor statement, indicating the Veteran's stressful incidents in service: (1) multiple encounters with poisonous snakes while stationed at Fort Stewart, Georgia, caused him to have an extreme fear of water and snakes; (2) a buddy of his who was a member of his unit was killed in a jeep accident while at Fort Stewart; and (3) separation from his new wife and their newborn baby, as well as a new job, was very stressful and traumatic for him.

* December 2011 buddy statement, indicating that while training in the forest, they encountered a variety of poisonous snake such that many of them had problems sleeping on the ground in tents and instead slept in the back of their trucks.  He stated he was an eye witness to a water moccasin moving toward the Veteran with the full intention of biting him, and the Veteran ended up killing it with a fence stake. 

* January 2012 VA Examination Report, finding that the Veteran: (1) described a symptom picture of an acute clinical disorder; (2) did not have a current mental health diagnosis; and (3) reported to the examination to obtain more disability payment.

* March 2012 private medical opinion, diagnosing the Veteran with PTSD, delayed onset, chronic with secondary depression, and possible traumatic brain injury (TBI) related to memory problems, finding that the Veteran's psychiatric disabilities were related to service.

* October 2012 buddy statement along with a couple of pictures, indicating that he was stationed with the Veteran at Fort Stewart in 1963, while the pictures show him and the Veteran with one of the many snakes they encountered. 

c. The examiner must provide a complete explanation of his or her opinions, based on his or her clinical experience and medical expertise and on established medical principles.  

2. The AOJ (RO)  must review the VA examiner's report to ENSURE THAT IT ADEQUATELY RESPONDS TO THE ABOVE INSTRUCTIONS, TO INCLUDE PROVIDING AN ADEQUATE EXPLANATION IN SUPPORT OF THE REQUESTED OPINIONS. If the report is deficient in this regard, RETURN THE CASE TO THE VA EXAMINER for further review and discussion. 

3. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, NOS, and mood disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




